Citation Nr: 0522467	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  95-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
peptic ulcer disease (PUD) with gastroesophageal reflux 
disease (GERD) and hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Counsel





INTRODUCTION

The veteran served on active duty from August 10, 1966, to 
August 9, 1968, and from August 3, 1977, to October 31, 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1993 RO decision which, in pertinent part, 
granted service connection for peptic ulcer disease and 
assigned a noncompensable (0 percent) rating for the 
condition effective November 1, 1992, the day following the 
date of separation from active service.

In April 1997, after adjudicating other claims then pending 
on appeal, the Board remanded the claim to the RO for further 
development and adjudicative action.  In November 1997, the 
RO granted a compensable rating of 10 percent for PUD 
effective November 1, 1992.  Additional Board remands 
followed in July 1998 and November 1999.  In February 2002, 
the RO granted an increased rating of 20 percent for PUD 
effective November 1, 1992.  In August 2002 the Board, under 
authorizing criteria then in effect, undertook internal 
development of the veteran's claim, and then remanded the 
claim to the RO for further development and adjudicative 
action in May 2003.  In November 2003, the RO granted an 
increased rating of 30 percent for PUD with GERD and hiatal 
hernia effective November 1, 1992.  However, as those grants 
do not represent a total grant of benefits sought on appeal, 
this claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  In June 2004, the Board again 
remanded the claim.  The case has been returned to the Board 
for further appellate review.


FINDING OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The veteran's PUD with GERD and hiatal hernia is 
manifested by heartburn, reflux, and occasional epigastric 
pain.
CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
PUD with GERD and hiatal hernia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in June 
2003, May 2004, and July 2004 that informed him of the type 
of information and evidence necessary to substantiate his 
claim.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from June 2003, May 2004, and July 2004 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from June 2003, May 2004, and July 
2004 contained specific requests that the veteran provide 
additional evidence in support of his claim.  He was asked to 
tell VA about any other records that might exist to support 
his claim, and was informed that he should send information 
describing such additional evidence or the evidence itself to 
the RO.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159 by way of an SSOC dated in April 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  VA examinations which address the claim have been 
provided.  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Increased initial rating for PUD with GERD and hiatal 
hernia

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The pertinent regulation notes that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and 
disturbances of nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding of disability 
ratings.  38 C.F.R. § 4.113.  Although the veteran's 
disability may be rated under various diagnoses, the Schedule 
instructs the evaluator to avoid pyramiding.  In other words, 
the evaluation of the same disability or manifestation under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that, "implicit within [the language of 38 
U.S.C.A. § 1155] is the concept that the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 
206 (1993).

Ratings under Diagnostic Codes 7301 to 7329 inclusive, Code 
7331, Code 7342, and Codes 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

The condition will be evaluated under Diagnostic Code 7305 
for duodenal ulcer and Diagnostic Code 7346 for hiatal 
hernia, with the highest rating shown under those two codes 
assigned.

Pursuant to Diagnostic Code 7305, a 20 percent rating 
requires medical evidence of recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration; or recurring episodes with moderate manifestations.  
To warrant a 40 percent rating, the evidence must demonstrate 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  For a 60 percent rating to be assigned, the 
evidence must show severe ulcer, only partially relieved by 
standard therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 
4.114, Diagnostic Code 7305.

Pursuant to Diagnostic Code 7346, a 30 percent rating is 
warranted where the evidence shows persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is warranted where the evidence shows symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or where the evidence shows 
other symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The veteran seeks an initial rating higher than 30 percent 
for his service-connected PUD with GERD and hiatal hernia.  
In November 1993, the RO granted service connection and a 
noncompensable rating for the condition, effective November 
1, 1992.  Currently, the condition is rated as 30 percent 
disabling, effective November 1, 1992.

At a VA examination in July 1997, the veteran reported 
occasional chest pain, occasional cough, and irregular 
heartbeats.  He said he had frequent heartburn with 
occasional reflux and some dysphagia.  He indicated he had 
lost about 20 pounds in one year.  On physical examination, 
he weighed 168 pounds.  There was tenderness in the 
epigastrium.  His current weight was 170, and his maximum 
weight in the previous year was 190.  He was not anemic, but 
had occasional vomiting.  There was questionable hematemesis 
or melena.  He experienced pain in the mid-upper epigastrium 
once or twice a year.  The examiner's diagnosis was chronic 
ulcer dyspepsia with questionable duodenal ulcer.  Upper 
gastrointestinal (UGI) series from August 1997 showed 
gastroesophageal reflux without evidence of esophagitis.

At a VA examination in September 1998, the veteran had a 
cough and also had heartburn on a daily basis.  There was no 
vomiting and no dysphagia.  He had significant reflux, and 
his stomach hurt after he ate certain foods.  He reported 
weight loss of 10 to 15 pounds in the previous year.  There 
was no history of hematemesis or melena.  There was no 
circulatory disturbance after meals.  His symptoms were 
indicative of ulcer and significant reflux.  There were no 
co-existing abdominal disorders which caused a similar 
disability picture.  His current weight was 160 pounds.  The 
examiner's diagnoses were history of peptic ulcer and GERD.

VA outpatient treatment records from 1993 to 1999 show the 
veteran being seen with occasional complaints of reflux and 
epigastric pain.  

At a VA examination in March 2000, the veteran reported some 
shortness of breath and occasional chest discomfort.  He said 
he had a chronic cough and frequent heartburn, but 
experienced no vomiting.  He reported a weight gain of 10 
pounds in the previous year.  He said he had seen some blood 
in a recent bowel movement.  His current weight was 165 
pounds.  It was indicated that his pain medication was 
effective when taken.  There was no vomiting or dysphagia, 
but there was reflux present.  He did not appear anemic.  The 
examiner's diagnoses were chronic PUD with gastritis and 
significant reflux.  In an addendum to the examination 
following additional test results, it was indicated that the 
veteran had pylonic channel ulcer and chronic GERD, as well 
as esophagitis secondary to pylonic ulcer.  He required 
continuous aggressive ulcer treatment.  He also had 
diverticulosis of the colon, and his weight loss was possibly 
related to his chronic ulcer disease.

At a VA examination in November 2002, the veteran reported 
pain and burning in his epigastrium.  This was well-
controlled with medication.  There was no persistent vomiting 
or melena.  He had seen blood in a bowel movement on one 
occasion.  His weight had been stable with no appreciable 
weight loss.  He had no anemia, but there was evidence of 
small persistent blood loss.  This was likely due to PUD.  
PUD was also indicated as likely being responsible for the 
epigastric pain and burning.  His GERD was not a likely 
result of his PUD.  

At a VA examination in September 2003, the veteran reported 
that his present symptoms were limited to heartburn sensation 
which was present when he did not take his medication.  This 
manifested itself as an acid sensation in his mouth which 
happened on average twice a day when he was not taking his 
medication.  He said he did well when he took his medication.  
He denied blood loss, hematemesis, melena, and vomiting.  He 
had not been diagnosed with anemia, and he said his weight 
had been stable for the previous four years.  His physical 
examination was within normal limits, and there was no sign 
of anemia.  A UGI series yielded impressions of GERD, healed 
ulcer, and mild esophageal dysmotility.  The examiner's 
diagnoses were inactive PUD and GERD.  The examiner opined 
that the veteran's current gastrointestinal symptomatology 
was secondary to GERD.
 
VA outpatient treatment records from 2000 to 2003 show 
complaints of blood in a bowel movement in 2000, but are 
otherwise negative for complaints of gastrointestinal 
symptoms.

Upon consideration of the evidence above, the Board finds 
that an increased rating for the veteran's service-connected 
PUD with GERD and hiatal hernia is not warranted.  The 
veteran's gastrointestinal symptoms are manifested by 
heartburn, reflux, and occasional epigastric pain.  Medical 
evidence of record does not establish that he suffers from 
moderately severe symptoms of impairment which are manifested 
by weight loss and anemia, or recurrent incapacitating 
episodes averaging ten days or more in duration at least four 
or more times per year.  In light of such, the requirements 
for a 40 percent rating for the condition are not met.  
Particularly, the Board finds that at no time since service 
connection has been established does the medical evidence of 
record show that the veteran has anemia.  Furthermore, the 
evidence does not show sufficient incapacitating episodes or 
severe impairment of health to warrant a higher rating.

The Board notes that this is an initial rating claim, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in November 1992.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence shows 
that since the effective date of service connection there 
have been no identifiable periods of time during which the 
veteran's PUD with GERD and hiatal hernia have warranted a 
rating greater than 30 percent, as anemia has not been shown.  
In addition, the evidence does not show symptomatology 
productive of severe impairment of health or resulting in 
incapacitating episodes averaging ten days or longer at least 
four time per year.  While the evidence does show 
gastrointestinal pain and other symptoms, which in the past 
have resulted in some weight loss, the overall impairment of 
health shown does not rise to the level of severe.

The Board has evaluated the veteran's disability pursuant to 
Diagnostic Codes 7305 and 7346.  The Board finds that the 
severity of the overall disability does not rise to the level 
that would warrant a rating greater than 30 percent using 
either set of criteria.  In addition, the Board finds that 
the evidence does not warrant elevation to the next highest 
rating.  The evidence does not show anemia or severe 
impairment of health, which would be required for an 
increased rating.

The preponderance of the evidence is against the claim for a 
rating higher than 30 percent for PUD with GERD and hiatal 
hernia.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased initial rating for PUD with GERD and hiatal 
hernia is denied.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


